Citation Nr: 0328351	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  94-04011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
including schizophrenia.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant, L.R., D.N., and L.J.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
October 1976.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1992 RO decision which found that the veteran 
had not submitted new and material evidence to reopen a claim 
for service connection for a psychiatric disorder (including 
schizophrenia).  A November 1997 Board decision found that 
new and material evidence had been submitted to reopen the 
claim, and the Board then remanded the case to the RO to 
consider the merits of the claim.  The Board again remanded 
the case in December 1998 and March 2000.  

An August 2001 Board decision denied service connection for a 
psychiatric disorder including schizophrenia.  The veteran 
then appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  By a joint motion filed with the Court in 
February 2003, the parties (the veteran and the VA Secretary) 
requested the Court to vacate and remand the Board decision 
for further action; a February 2003 Court order granted the 
joint motion.  The case was subsequently returned to the 
Board, and in August 2003 the veteran's attorney submitted 
additional written argument.


REMAND

The February 2003 joint motion and Court order require that 
additional VA notice be given to the veteran, and that 
additional development of evidence be undertaken as part of 
the VA's duty to assist the veteran with his claim.  See 
Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Accordingly, the Board 
remands the case to the RO for the following action:

1.  The RO should assure that the veteran 
is given proper notice under the VCAA.  
This includes notice of what information 
and evidence is necessary to substantiate 
his claim, including what portion he is 
to provide and what portion the VA will 
obtain.

2.  The RO should obtain legible copies 
of records of the veteran's treatment 
during service at the Naval Drug 
Rehabilitation Center.

3.  The RO should contact the Social 
Security Administration (SSA) and obtain 
copies of all medical and other records 
considered by the SSA in awarding the 
veteran disability benefits, as well as 
copies of related SSA decisions.

4.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have ever treated him for 
psychiatric and substance abuse problems.  
After obtaining necessary release forms 
from the veteran, the RO should obtain 
copies of all related medical records 
which are not already on file.

5.  Thereafter, the RO should have the 
veteran undergo another VA examination, 
with medical opinion, on the nature and 
etiology of his current psychiatric 
disorder.  The claims folder should be 
provided to and reviewed by the doctor.  
All current psychiatric conditions should 
be diagnosed.  Based on examination 
findings, review of historical records, 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of the 
veteran's current acquired psychiatric 
disorders (such as any schizophrenia), 
including any relationship with his 
period of service.

6.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a psychiatric 
disorder including schizophrenia.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


